Citation Nr: 1739923	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  13-06 437A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating greater than 10 percent for left lower extremity varicose veins.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the U.S. Navy from July 1995 to December 2003.
	
This case is before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA). 

All documents on the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) have been reviewed.  In November 2016, the Veteran was afforded a Board hearing.  This hearing was presided over by the undersigned Veterans Law Judge and a transcript of this hearing is associated with the record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was last afforded a VA examination in April 2010.  Since that time, the Veteran has reported, such as in her November 2016 Board hearing, worsening symptoms and additional symptomatology (such as pigmentation and swelling) that was not shown on the last April 2010 VA examination.  The Board acknowledges that the Veteran submitted a December 2016 Vascular Diseases Disability Benefits Questionnaire (DBQ), that was completed by a private doctor.  However, this DBQ is internally inconsistent, as the provider first states that the Veteran's varicose veins are asymptomatic, and then the provider provides findings of symptoms, such as persistent stasis pigmentation or eczema.  For these reasons, the Veteran should be afforded a VA examination to determine the nature and severity of left lower extremity varicose veins.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

The Veteran testified at the November 2016 Board hearing that she sees a private doctor in addition to receiving VA treatment.  Appropriate attempts to obtain such private records should be made.  

Also, in a March 2013 letter, the Veteran requested a hearing with a Decision Review Officer (DRO) regarding her appeal, and she should be scheduled for the same. 

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran to schedule her for a hearing with a DRO regarding her appeal. 

2. Contact the Veteran and request that she provide or identify any outstanding non-VA treatment records pertinent to her left lower extremity varicose veins disability, to include updated private treatment records from Ideal Medical Center dating from October 3, 2009 to present, and any other private treatment provider.  

She should be asked to authorize the release of any outstanding pertinent non-VA medical records.    

3. Obtain VA treatment records dating from October 2012 to present.  

4. After completing the above directives 1-3, schedule the Veteran for a VA examination to determine the nature and severity of her left lower extremity varicose veins disability.  Forward the claims file to the examiner for review of the case. 

The examiner is also asked to address the nature, severity, and all symptoms of the Veteran's left lower extremity varicose veins disability.  For purposes of this report, the examiner is asked to also comment on the symptoms shown in the photographs of her left leg submitted by the Veteran in March 2013. 

The examiner's attention is invited to the following:

(a) The Veteran's competent reports that her left leg gets swollen, and she has noticed pigmentation around the ankle joint. 

(b) The Veteran's lay reports that she has edema, to include persistent edema, stasis pigmentation, eczema, and ulceration, to include persistent ulceration.  

(c) The Veteran testimony at the November 2016 Board hearing, to include her report that there is ulceration because "the skin breaks sometimes."

Note that the December 2016 Vascular Diseases Disability Benefits Questionnaire, submitted by the Veteran, is internally inconsistent, as it states that the Veteran's varicose veins are asymptomatic and also providing findings of symptoms, such as persistent stasis pigmentation or eczema.    

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.

5. After completing any other development deemed necessary, readjudicate the claim on appeal, and furnish the Veteran and her representative a supplemental statement of the case if a matter is not resolved to the Veteran's satisfaction.  Provide an opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




